DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art when taken alone or in combination does not appear to teach or fairly suggest at this time the combination of limitations of amended claims 1 and 11. As noted in the previous Office action, the prior art discloses various embodiments of folding trailers, of which several are designed to fold to a compact vertical orientation behind a towing vehicle (see previous Office action). The prior art also discloses trailers and similar devices with hydraulic cylinders for assisting movement of parts relative one another (see references herewith cited). However, the prior art does not appear to teach the combination of limitations of the amended claims including a foldable transportation trailer comprising: a trailer bed pivotably foldable in at least two locations thereon, the trailer bed further comprising a rear trailer bed portion, middle trailer bed portion and a front trailer bed portion, the front trailer bed portion having a first pivot arm pivotably connected thereto and the middle trailer bed portion having a second pivot arm pivotably connected thereto, the first pivot arm and the second pivot arm further being pivotably connected to one another; at least one hydraulic piston having a first end connected to the middle trailer bed portion and a second end connected to at least one of the first pivot arm and the second pivot arm; whereby, the rear trailer bed portion can be folded over and compacted to reside on the middle trailer bed portion, wherein the compacted rear trailer bed portion and the middle trailer bed are pivotably foldable about a hinge pivot connected to each of the front trailer bed portion and the middle trailer bed portion to reside against the front trailer bed portion so that the foldable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618